DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 7, “the functional member being restricted from moving in a front-rear direction” renders the limitations indefinite as the functional member of the application would move in the front-rear direction (See Applicant’s Figures 3 and 4), although it may be restricted from moving relative to the supporting member in the front-rear direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)() as being anticipated by Banno (US Publication 2017/0361801).
In regards to claim(s) 1 and 11, Banno discloses the claimed limitations including an airbag apparatus attachment mechanism configured to attach an airbag apparatus disposed rearward of a metal core (15,20) of a steering wheel (10) of a vehicle to the metal core, the airbag apparatus attachment mechanism comprising:
a holder (40), made of a material having an electrical insulating property (Reference is made to Paragraph 0056), that is inserted into the metal core and fastened to the metal core by a fastening member (30);
a supporting member (91) that is attached to the airbag apparatus, the supporting member extending further forward than the airbag apparatus and being inserted into the holder;
an urging member (97) that is disposed between the airbag apparatus and the holder and urges the airbag apparatus rearward; and
a functional member (96) that is attached to a part of the supporting member that is inserted in the holder, the functional member being restricted from moving in a front-rear direction relative to the supporting member (Reference is made to Figure 7C);
wherein the functional member includes a spring portion (96A) that is thinner than a gap between the supporting member (91) and the holder (40), the spring portion being disposed in the gap (Reference is made to Figure 7C and Paragraph 0088-0089); and
the functional member is configured such that the spring portion is elastically deformed in a radial direction of the supporting member due to vibration of the airbag apparatus, thereby suppressing the vibration (Reference is made to Paragraphs 0079-0089);
wherein the fastening member (30) is held at a position forward of the metal core (at least 20), the fastening member includes an elastic portion (Reference is made to Paragraph 0072 and Figures 4A-5) that is elastically deformable in the radial direction of the supporting member, the holder (40) includes a front end that is located forward of the metal core, the holder includes a receiving portion at the front end, the elastic portion being locked to the receiving portion, and the elastic portion and the receiving portion form a snap-fit structure in which the elastic portion is locked to the receiving portion as the holder is inserted into the metal core (Reference is made to Figures 5-6).

Claim(s) 1-2 and 6-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nonoyama et al. (US Publication 2020/0043679).
In regards to claim(s) 1-2 and 6-12, Nonoyama et al. discloses the claimed limitations including an airbag apparatus attachment mechanism configured to attach an airbag apparatus disposed rearward of a metal core of a steering wheel of a vehicle to the metal core (Reference is made to Figures 1A-2 and 10-11), the airbag apparatus attachment mechanism comprising:
a holder (67) that is inserted into the metal core (15) and fastened to the metal core by a fastening member (17; Examiner notes the limitations do not specify the manner of fastening);
a supporting member (63) that is attached to the airbag apparatus, the supporting member extending further forward than the airbag apparatus and being inserted into the holder (Reference is made to Figures 10 and 11);
an urging member (65) that is disposed between the airbag apparatus and the holder and urges the airbag apparatus rearward; and
a functional member (66) that is attached to a part of the supporting member (63; Reference is made to Figure 10) that is inserted in the holder, the functional member being restricted from moving in a front-rear direction relative to the supporting member;
wherein the functional member includes a spring portion (66C or 66B (66B where the gap is considered the distance between the outermost portion of the holder 67 and a surface of the supporting member 63) that is thinner than a gap between the supporting member and the holder, the spring portion being disposed in the gap (Reference is made to Figures 10 and 11), and the functional member is configured such that the spring portion is elastically deformed in a radial direction of the supporting member due to vibration of the airbag apparatus, thereby suppressing the vibration (Reference is made to Paragraphs 0071-0072 and 0074-0076);
wherein the functional member (66) includes a base (66A) that surrounds a part of the supporting member in the front-rear direction, and the spring portion includes:
an elastic main body that extends in the front-rear direction while being separated outward in the radial direction from a part of the supporting member that is not surrounded by the base (Reference is made to Figures 8A-8C and 10-11); and
a coupling portion (66C or 66B proximate 66A) that couples an end of the elastic main body in the front-rear direction to the base (66A);
wherein the spring portion includes multiple spring portions (Reference is made to Figures 8A-11);
wherein the functional member includes an attachment portion (66C; the other of the pair) between adjacent two of the spring portions (66C), the attachment portion extends in the front-rear direction while being in contact with the supporting member (63), and the attachment portion is coupled to the base (66A) at an end in the front-rear direction;
wherein the fastening member (17; Reference is made to Paragraph 0044), the supporting member (63; Reference is made to Paragraph 0058), and the functional member (66; Reference is made to Paragraph 0070 and 0110) are each made of a conductive material, the holder (67, resin (Examiner notes that the resin is not disclosed as conductive resin); Reference is made to Paragraphs 0081-0082) is made of a material having an electrical insulating property, the supporting member is inserted into the holder to be slidable in the front-rear direction, the fastening member forms a fixed contact of a horn switch that switches between activation and deactivation of a horn device in the vehicle, the functional member includes a movable contact that forms the horn switch together with the fixed contact, and the functional member is configured to: during a non-pushing action of the airbag apparatus, cause the movable contact to be separated rearward from the fastening member to turn off the horn switch, thereby deactivating the horn device, and as a pushing action of the airbag apparatus is performed, cause the movable contact to contact the fastening member to turn on the horn switch, thereby activating the horn device (Reference is made to Paragraphs 0013-0017, 0081-0082 and 0093-0094);
wherein the fastening member (17) is held at a position forward of the metal core (Reference is made to Figures 10 and 11), the fastening member includes an elastic portion (e.g. 17B; Reference is made to Paragraphs 0044 and 0084) that is elastically deformable in the radial direction of the supporting member, the holder (67) includes a front end that is located forward of the metal core (15) (at least a portion thereof), the holder (67) includes a receiving portion at the front end (71,72,73,74), the elastic portion (17B) being locked to the receiving portion (Reference is made to Paragraphs 0087-0088), and the elastic portion and the receiving portion form a snap-fit structure in which the elastic portion is locked to the receiving portion as the holder is inserted into the metal core (Reference is made to Figures 6, 10-11 and Paragraphs 0087-0088);
the holder being fastened to the metal core (15) by a conductive fastening member (17); and,
a functional member (66) that is made of a conductive material (Reference is made to Paragraphs 0018 and 0081-0082);
wherein the fastening member forms a fixed contact of a horn switch that switches between activation and deactivation of a horn device in the vehicle (when actively forming a part of the horn electrical circuit),
the functional member includes a movable contact (Relatively movable with respect to base member 64; Reference is made to Paragraph 0086) that forms the horn switch (at least a part of the horn electrical circuit) together with the fastening member, and
the functional member (66) is configured to:
during a non-pushing action of the airbag apparatus, cause the movable contact to be separated rearward from the fastening member to turn off the horn switch, thereby deactivating the horn device (Examiner notes that as the device state is changed from a pushed to a non-pushed state that the spring force will be reduced which would provide an opportunity for the movable contact to be separated rearward from the fastening member, and
as a pushing action of the airbag apparatus is performed, cause the movable contact to contact the fastening member (via at least electric circuit connection although not directly physically) to turn on the horn switch, thereby activating the horn device;
wherein the metal core (15) is made of a conductive material and is grounded (Reference is made to Figures 10 and 11) to a body of the vehicle, the supporting member (63) is made of a conductive material, the horn device is electrically connected to the airbag apparatus, and the fastening member (17) is attached to the metal core (15) while being in contact with the metal core (Reference is made to Paragraphs 0087-0088);
wherein the functional member (66) includes a base (66A) that surrounds a part of the supporting member (63) in the front-rear direction, and the movable contact extends outward in a radial direction of the supporting member from the base (Reference is made to Figures 8A-11);
wherein the movable contact includes multiple movable contacts (at least two), and the multiple movable contacts are disposed at multiple positions in a circumferential direction of the supporting member (Reference is made to Figures 8A-8C);
wherein the fastening member (17) is held at a position forward of the metal core (15) (Reference is made to Figures 10 and 11), the fastening member includes an elastic portion (17B) that is elastically deformable in a radial direction of the supporting member (63), the holder (67) includes a front end that is located forward of the metal core (at least a portion thereof), the holder includes a receiving portion (71,72,73,74) at the front end, the elastic portion (17B) being locked to the receiving portion, and the elastic portion and the receiving portion form a snap-fit structure in which the elastic portion is locked to the receiving portion as the holder (67) is inserted into the metal core (Reference is made to Figures 6, 10-11 and Paragraphs 0087-0088).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonoyama et al. (US Publication 2020/0043679).
In regards to claims 3-4, Nonoyama et al. discloses the claimed limitations including multiple spring portions arranged at two positions around the supporting member at equal angular intervals, yet excluding multiple spring portions arranged at three or more positions around the supporting member at equal angular intervals.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify number of spring portions of the functional member of Nonoyama et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Allowable Subject Matter
Claim(s) 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616